Case: 17-40891      Document: 00514437186         Page: 1    Date Filed: 04/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-40891                             FILED
                                  Summary Calendar                       April 19, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE MARTIN SANDOVAL, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-726-1


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Martin Sandoval, Jr., federal prisoner # 40563-379, seeks leave to
appeal in forma pauperis (IFP) from the denial of his 18 U.S.C. § 3582(c)(2)
motions for a reduction of sentence and his motion for modification of sentence
pursuant to 18 U.S.C. § 3742. Sandoval argues that the sentence imposed
following his conviction of conspiracy to possess with intent to distribute 100




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40891    Document: 00514437186     Page: 2   Date Filed: 04/19/2018


                                 No. 17-40891

kilograms or more of marijuana should be reduced based on Amendment 782
to the Sentencing Guidelines.
      By moving to proceed IFP, Sandoval is challenging the district court’s
certification that this appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      The district court gave due consideration to the motions as a whole and
considered the 18 U.S.C. § 3553(a) factors. Sandoval has not shown an abuse
of discretion. See United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir.
1995). He has not challenged the district court’s denial of his § 3742 motion,
thereby waiving any such challenge that he could have raised. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Sandoval therefore has not
shown that he will raise a nonfrivolous issue on appeal. Accordingly, his
motion for leave to proceed IFP on appeal is denied, and his appeal is dismissed
as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                       2